            Case 4:15-cv-40100-TSH Document 316 Filed 08/01/19 Page 1 of 1



                                         UNITED STATES DISTRICT COURT
                                          DISTRICT OF MASSACHUSETTS


 Timothy M. Reaves,
                            Plaintiff,

                   v.                                             CIVIL ACTION NO. 15-40100-TSH


 Department of Corrections, et al.,
                            Defendants,


                                            JUDGMENT IN A CIVIL CASE

 Hillman, D.J.


 x        Jury Verdict. This action came before the court for a trial by jury. The issues have been tried and the jury has
          rendered its verdict.

 x        Decision by the Court. This action came to trial before the Court. The issues have been tried and a
          decision has been rendered.

           IT IS ORDERED AND ADJUDGED: in accordance with the Jury Verdict dated
          10/2/18 and the Court’s Amended Memorandum and Order dated 7/31/19, that judgment be
          entered in favor of the Plaintiff on the equitable claims and in favor of the defendants on
          the damages claims.




                                                             Robert Farrell, Clerk of Court

Dated: 8/1/19                                                 /S/ Martin Castles
                                                             ( By ) Deputy Clerk
